DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Jung (US 8916994).


    PNG
    media_image1.png
    447
    503
    media_image1.png
    Greyscale


 	With respect to claim 26, Figure 1 of Jung (US 8916994) discloses an apparatus for coil configuration in a wireless power transmitter, comprising: a transmitter coil (110) including a first portion (111); and a controller (122 and 123) configured to (i) detect a condition associated with operation of the transmitter coil, and adjust current (via switches) provided to the first portion of the transmitter coil based on the detected condition (from 121).
 	With respect to claim 27, Figure 1 of Jung discloses the apparatus of claim 26, wherein the detected condition comprises a distance of separation between the transmitter coil and a receiver coil (here load variation, i.e. the condition detected, is inclusive of the separation distance between the transmitter and the receiver in that distance varies the load and would be picked up by the load variation sensor) that is inductively coupled to the transmitter coil.

 	With respect to claim 29, Figures 1 and 2a-4b) disclose the apparatus of claim 26, wherein the detected condition comprises a measure of overlap (colum 7, in reference to 3a and 3b) between the transmitter coil and a receiver coil that is inductively coupled to the transmitter coil.
	With respect to claim 30, Figure 1 of Jung discloses the apparatus of claim 26, wherein: the first portion of the transmitter coil (111) is from among a first portion (111) and a second portion (112) of the transmitter coil (110), and the controller (122 and 123)  is configured to adjust the current provided to the first portion of the transmitter coil (111) to change characteristics of the current compared to the second portion of the transmitter coil (112).
	With respect to claim 31, Figure 1 of Jung discloses the apparatus of claim 26, wherein the first portion (111) of the transmitter coil is an innermost portion of the transmitter coil, a second portion (112) of the transmitter coil is an outermost portion of the transmitter coil, and the innermost portion of the transmitter coil is configured to be electrically coupled in series (sharing a single node) with the outermost portion of the transmitter coil.
	With respect to claim 32, Figure 1 of Jung discloses the apparatus of claim 26, wherein the controller (122 and 123) is configured to adjust the current provided to the first portion of the transmitter coil during wireless power charging operations (column 5, lines 4-13) of the wireless power transmitter.
	With respect to claim 33, Figure 1 of Jung discloses a wireless power transmitter unit (PTU)(100), comprising: a resonator (110) including a first portion (111); and detection logic (121) configured to (1) detect a condition associated with operation of the PTU with a power receiving unit (PRU), and (ii) adjust current (via 123) provided to the first portion (111) of the resonator based on the detected condition.

 	With respect to claim 35, Figures 1-5 of Jung discloses the wireless PTU of claim 34, wherein adjusting the current provided to the first portion of the resonator results in an increase in magnetic field uniformity of the resonator based on the detected separation (Here the adjustment to the transmitters described in combination to the shielding core as described in column 8 has the effect of increasing the magnetic field uniformity).
 	With respect to claim 36, Figure 1 of Jung discloses the wireless PTU of claim 33, wherein the detected condition comprises a measure of overlap (here column 7 describes the overlapped region in 3a and 3b, this overlapped region of 111 and 112) between the resonator and another resonator that is inductively coupled to the resonator.
	With respect to claim 37, Figure 1 of Jung discloses wireless PTU of claim 33, wherein: the first portion of the resonator is from among a first portion (111) and a second portion (112) of the resonator, and the detection logic (121) is configured to adjust the current (via switches)  provided to the first portion (111) of the resonator to change characteristics of the current compared to the second portion (112) of the resonator.
	With respect to claim 38, Figure 1 of Jung discloses the wireless PTU of claim 33, wherein: the first portion of the resonator (111) is an innermost portion of the resonator, a second portion (112)of the resonator is an outermost portion of the resonator, and the innermost portion of the resonator is configured to be electrically coupled in series with the outermost portion of the resonator.
	With respect to claim 39, Figure 1 of Jung discloses the wireless PTU of claim 33, wherein the detection logic (121) is configured to adjust the current provided to the first portion (111) of the resonator during wireless power charging operations (column 5, lines 4-13)  of the wireless PTU.

logic circuitry (123) configured to configure the transmitter coil by adjusting current provided to the first portion of the transmitter coil based on the detected condition.
	With respect to claim 41, Figure 1 of Jung discloses the apparatus of claim 40, wherein the detected condition comprises a distance of separation (here load variation, i.e. the condition detected, is inclusive of the separation distance between the transmitter and the receiver in that distance varies the load and would be picked up by the load variation sensor) between the transmitter coil (110) and a receiver coil (210) that is inductively coupled to the transmitter coil.
	With respect to claim 42, Figure 1-5 of Jung discloses the apparatus of claim 41, wherein adjusting the current provided to the first portion of the transmitter coil results in an increase in magnetic field uniformity of the transmitter coil based on the detected separation (Here the adjustment to the transmitters described in combination to the shielding core as described in column 8 has the effect of increasing the magnetic field uniformity).
	With respect to claim 43, Figure 1 of Jung discloses the apparatus of claim 40, wherein the detected condition (load variation) comprises a measure of overlap (column 7 with respect to 111 and 112 describes overlap which would produce variation detected) between the transmitter coil and a receiver coil that is inductively coupled to the transmitter coil.
	With respect to claim 45, Figure 1 of Jung discloses the apparatus of claim 40, wherein:
the first portion of the transmitter coil (110) is from among a first portion (111) and a second portion (112) of the transmitter coil, and the logic circuitry (123) is configured to adjust the current provided to the first portion (111) of the transmitter coil to change characteristics of the current compared to the second portion (112) of the transmitter coil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-th (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849       
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit